Title: To Alexander Hamilton from Rufus King, 17[–18] April [1796]
From: King, Rufus
To: Hamilton, Alexander


[Philadelphia] Monday Morning 17[–18]. Ap. [1796]
In general I agree in the Course you recommend. Separate Bills will be reported to the House this morning, providing for the Sp. Ind. & Alg. Treaties—they will pass the H. and be sent to the Senate by the middle of the week. I percive no impropriety in adding to the first of these Bills recived by the Senate, and in succession to each of them if requisite, a Provision for the Br. Treaty. Such amendment, if recd. in the House before they take a Question, it is beleived would have influence.
The Merchants & traders Petition is signed with unexampled unanimity. Baltimore have prepared a similar petition wh. will be very generally signed. Genl. Smith, who is now there, writes that the Treaty has gained many Friends, that they are next to unanimous in favor of its execution, that Annapolis is likewise unanimous, & that he thinks that Nine tenths of the State are for carrying it into Effect. He adds that a memorial has been drawn up and signed by most of the respectable People in Baltimore, approving the Presidents Conduct in refusing the Papers; that he thinks a counter memorial could be obtained, but that he has discouraged it, seeing the necessity of unanimity at the present Crisis. He returns tomorrow or next Day & will be zealous for the execution of the Treaty.
Van Cortland will leave this place on Wednesday. Would it not be well to prepare a Reception for him which may return him in favor of the Treaty. His Friends may be induced to act upon his Mind, which balances, so as to decide it.
Adieu
R King
